Citation Nr: 1231017	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  99-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic cervical spine disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 1998 rating decision by the Winston-Salem, North Carolina, Regional Office of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a cervical spine disability.  The Board will not discuss the entire history of this claim at this time, other than to note that most recently, in June 2009, and May 2011, the Board remanded the claim for additional development.  

At an October 1999 videoconference hearing, the Veteran, accompanied by his then-representative, The American Legion, appeared at the Winston-Salem, North Carolina, VA Regional Office to present oral testimony in support of his appeal before a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.  The Veteran had declined another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).

In September 2004, the Veteran's claims file was transferred from the custody of the Winston-Salem, North Carolina, VA Regional Office to the Wichita, Kansas, VA Regional Office (RO), which is now the agency of original jurisdiction over the current appeal. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

In its May 2011 remand, the Board noted that a January 2003 VA medical examination included a definitive diagnosis of "congenital cervical spondylosis with congenital stenosis," and a nexus opinion.  However, the Board determined that the nexus opinion was inadequate to adjudicate the claim.  The Board noted that service connection was in effect for lumbar and thoracic spine disabilities, that the record raised the theory of secondary service connection, and that the 2003 opinion failed to address this theory.  Citing 38 C.F.R. § 3.310(b), and Allen v. Brown, 7 Vet. App. 439 (1995), the Board determined that the 2003 nexus opinion therefore required supplementation.  Citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Board directed that the claim be remanded so that an addendum to the January 2003 VA nexus opinion could be obtained that addressed the possibility that the Veteran's preexisting cervical spine disorder was aggravated by his service-connected lumbar and/or thoracic spine disability.   

In March 2012, the RO requested that the Veteran be afforded an examination, and that a supplemental opinion be obtained with regard to the possibility of secondary service connection, i.e., based on the theory that the Veteran's preexisting cervical spine disorder was aggravated by a service-connected disability.

In March 2012, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's claims file had been reviewed.  The examiner indicated that the Veteran's cervical spine condition clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner concluded, "Incidental finding of congenital spinal stenosis is clearly and unmistakably not aggravated beyond its natural progression by old T11 compression fracture and lumbar spine degenerative disc disease."

In summary, the March 2012 medical opinion discussed the possibility of aggravation of a preexisting cervical spine disorder, but it did not determine whether aggravation was at least as likely or not, nor did the examiner provide a rationale for the conclusion.   See 38 C.F.R. § 3.310; Allen.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  On remand, the RO should return the claims file to the VA examiner who conducted the March 2012 VA examination for a supplemental opinion, or, in the alternative, afford the Veteran another VA examination and obtain an opinion that is in compliance with the Board's May 2011 remand instructions.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file for review by the examiner who performed the Veteran's March 2012 VA examination.  

The examiner should provide a nexus opinion as to whether it is at least as likely as not that the Veteran's service-connected degenerative disc disease of the lumbar spine and/or residuals of a compression fracture of the thoracic spine with degenerative changes aggravated (i.e., permanently worsened beyond its natural level of progression) his diagnosis pertaining to his current cervical spine condition, with complete rationale for the opinion provided. 

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's cervical spine condition prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected lumbar and/or thoracic spine disabilities.  If it is not possible to provide such an assessment, the examiner should so state and explain why this is so. 

a)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a detailed rationale for her opinion.

2.  If the examiner who performed the March 2012 VA examination is not available, or if otherwise appropriate, make the Veteran's claims file available for review by a VA examiner, who should be asked to indicate in his/her medical opinion that such a review was conducted. 

The examiner should provide a nexus opinion as to whether it is at least as likely as not that the Veteran's service-connected degenerative disc disease of the lumbar spine and/or residuals of a compression fracture of the thoracic spine with degenerative changes aggravated (i.e., permanently worsened beyond its natural level of progression) his diagnosis pertaining to his current cervical spine condition. 

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's cervical spine condition prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected lumbar and/or thoracic spine disabilities.  If it is not possible to provide such an assessment, the examiner should so state and explain why this is so. 

a)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a detailed rationale for his/her opinion.

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

